Citation Nr: 0213856	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from November 1989 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 RO rating decision which granted 
service connection and a 10 percent rating for a low back 
disability (mechanical low back disorder due to strain) 
effective from August 7, 1996; the veteran appeals for a 
higher rating.


FINDINGS OF FACT

Continuously since the effective date of service connection, 
the veteran's service-connected low back disorder (a 
mechanical low back disorder due to strain) has been 
manifested by moderate lumbosacral strain and moderate 
limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The service-connected low back disorder has been continuously 
20 percent disabling since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that during the veteran's active 
duty from November 1989 to January 1992, he was seen on 
several occasions for complaints of low back pain.  In the 
years immediately following service, he was also seen for low 
back complaints, although objective findings were often 
normal and X-rays of the lumbosacral spine were normal.

On August 7, 1996, the veteran applied to reopen a previously 
denied claim for service connection for a low back disorder.

VA treatment records show that from April to July 1997 the 
veteran was seen for complaints of low back pain.  May 1997 
X-rays of the lumbosacral spine showed no abnormalities.  In 
May 1997 it was noted that lumbar range of motion was within 
normal limits, but with guarded movements.  A June 1997 MRI 
showed a minimal amount of bulging at the L4-L5 and L5-S1 
intervertebral disc space levels, and no evidence of 
herniated disc or spinal stenosis.  In June 1997 he underwent 
a chronic pain evaluation.  He reported that since his 
discharge from service he worked intermittently in car sales 
and had not worked in the past three years.  The diagnoses 
included pain disorder associated with psychological factors 
and a general medical condition, and pain of lower back.  

In September 1998 the veteran testified at a Board hearing as 
to why service connection should be granted for a low back 
disorder.  He said that since service he had low back pain 
and wore a back brace.  He indicated that the doctors had 
never found anything wrong with his low back, but he 
reiterated that he had pain there everyday and that the pain 
radiated up and down his spine and into his legs.

VA treatment records showed that in May 1998 the veteran 
reported that his low back pain was still a problem, and the 
plan was to obtain a back brace.  In December 1998 his low 
back pain was stable.

On VA examination in August 1999 the veteran complained of 
constant pain beginning in the neck, involving the lower 
back, and radiating down the posterior aspect of both lower 
extremities to his ankles.  He reported going through a pain 
management course without relief.  Examination showed flexion 
was to 35 degrees, extension to 10 degrees, and left and 
right lateral bending to 20 degrees.  Axial compression 
caused low back pain, and simulated rotation which caused no 
stress to the back also caused low back pain.  The mid lumbar 
area was tender.  Sitting on the side of the examining table, 
straight leg raising caused no pain.  In the supine position, 
straight leg raising on the right caused low back pain at 45 
degrees and straight leg raising on the left caused low back 
pain at 20 degrees.  Laying in the supine position, flexion 
of the right hip with the right knee flexed, which placed no 
strain on the back, brought forth complaints of low back 
pain.  On the left side with the knee flexed 90 degrees, 
flexion of the left hip, which caused no strain on the back, 
caused complaints of pain at 45 degrees.  The examiner noted 
that these findings represented numerous inconsistent 
responses, and that the loss of motion may be due to a 
variety of causes such as structural abnormalities, muscle 
spasm, or voluntary restraint.  The examiner also noted that 
in a patient whose responses are anatomically inconsistent, 
voluntary restriction of motion should be considered.  The 
examiner noted that on physical and X-ray examination there 
was no objective evidence of organic pathology to explain the 
veteran's low back pain, and that because there was no 
objective evidence of a current back disorder, the examiner 
could not relate such disorder to the veteran's service.

Private chiropractic treatment records dated from July to 
August 1999 showed that the veteran received treatment for 
lumbar spine subluxation.  In August 1999 the diagnosis 
included degenerative disc disease of the lumbar spine.  

A November 1999 VA treatment record showed that the veteran 
was seen for low back pain.  In July 2000 he complained of 
low back pain.  He was not doing any heavy lifting or 
straining, and reported no new symptoms.  There was no leg 
weakness or numbness and no urinary or bowel problems.  
Examination showed mild lumbar tenderness. 

A January 2000 RO decision granted service connection and a 
10 percent rating for a low back disability (mechanical low 
back disorder due to strain) effective from August 7, 1996.

Private chiropractic treatment records showed that in October 
2000 the veteran was treated for pain from the neck, down the 
spine, to both legs.  

In November 2000 the veteran testified at a personal hearing 
at the RO on the issue of a higher rating for a low back 
disorder.  He said he had not been able to hold a steady job, 
and that he had one job since service but was dismissed 
because of disability.  He claimed he was unable to work due 
to his back.  The veteran's wife testified that sometimes she 
had to take off work to care for him when his back went out.  
The veteran testified that pain radiated from his low back to 
his ankles and that he had numbness and tingling in the legs.  
He claimed he was able to bend sometimes without any 
problems, but a lot of times he had his wife or kids tie his 
shoes.  He testified that walking and sitting in the same 
place for a long time bothered his back, riding in a car made 
his back hurt, and at night he would wake up because of the 
pain.

At a February 2001 VA examination, the veteran complained of 
back pain and being unable to work due to pain and muscle 
spasm from his neck to his lower back and into both hips.  
Examination noted tenderness of paraspinal muscles.  
Neurological findsings were normal.  Range of motion of the 
low back included 20 degrees flexion and 10 degrees 
extension; the veteran stopped at these points and resisted 
any passive range of motion due to reported pain.  Low back 
motion also included 10 degrees of lateral flexison and 10 
degrees of rotation, bilaterally.  The impression was chronic 
lumbosacral strain and associated muscle spasm.

Ongoing VA outpatient records dated into 2001 show the 
veteran had periodic complaints of back pain and other 
physical ailments; he also was treated for a psychiatric 
disorder.

Received in December 2001 were records from the Social 
Security Administration, which included private and VA 
treatment records.  These records contain some references to 
low back and other physical problems; however, the records 
primarily concern the veteran's psychiatric disorder.

On VA examination in February 2002, the veteran reported that 
after service he worked as a car porter and mechanic for a 
year and could not continue to work due to back pain.  It was 
noted that past X-rays showed mild degenerative disc changes 
at L4-5 and L5-S1.  The report of current X-rays at this 
examination indicates a normal lumbosacral spine.  The 
veteran reported that he took pain medication and that pain 
was normally at a level eight on a scale of one to ten and 
radiated down both lower extremities and the back.  He 
reported he could not reach down to tie his shoes, could not 
sit or stand for more than an hour, and had to constantly 
change positions.  He claimed he was sedentary and tried to 
do household chores, but could not do much of anything, and 
he claimed he could not walk due to pain.  The examiner noted 
that records showed psychiatric problems.  On examination it 
was noted that the veteran did not appear to be in any acute 
distress and had a normal gait.  He was able to walk on heels 
and toes, but resisted initially and with encouragement he 
walked across the room without any loss of balance.  He was 
able to stand on one lower extremity at a time with good 
balance and was able to squat and rise without any loss of 
balance or any assistance, however, he needed to be 
encouraged to perform all these motions.  It was noted that 
he was able to bring his knee to his chest and had no 
difficulty taking off or putting on his shoes, but expressed 
as if he would have difficulty.  He had no difficulty taking 
off and putting on his clothes or getting on and off the 
examination table.  

During palpation of the lumbosacral spine, at initial touch, 
the veteran reported that the whole spine was tender, 
however, no paraspinal tenderness or trigger spots were noted 
and there was no guarding or tightness.  There was mild 
discomfort noted in the upper lumbar and mid-thoracic area 
upon light touch, however, deep palpation did not reveal any 
tenderness or guarding.  Range of lumbar motion showed 
flexion was to 30 degrees, and with encouragement he was able 
to bend to 50 degrees with definite lack of effort at that 
point.  Extension was 20 degrees, however, throughout the 
examination the veteran needed to be encouraged and 
reassured, and did not offer any complaints of additional 
pain at the end of the range of motion examination.  Lateral 
flexion was to 15 degrees on the left and to 20 degrees on 
the right.  Rotation was 35 degrees bilaterally.  Sensory 
function examination to pinprick was normal and symmetrical.  
While sitting, straight leg raising was negative bilaterally 
and the veteran did not offer any complaints.  While supine, 
he was able to actively raise the right lower extremity up to 
70 degrees and passive elevation was resisted by the veteran 
with complaints of pain, but the examiner noted that the 
veteran could not clearly tell the location of the pain.  The 
left lower extremity was actively raised up to 50 degrees, 
and passively the examiner was able to raise it up to 70 
degrees with complaints of low back pain.  No atrophy of the 
muscles was noted and manual muscle strength was normal.  
Bringing the knees to the chest was found to be uneventful, 
and the veteran did not offer any complaints.  

The VA examiner noted that DeLuca provisions could not be 
clearly delineated, but it was obvious that the veteran did 
not have any loss of endurance or coordination.  At times 
there was no objective evidence of painful motion, spasm, 
weakness, or tenderness, but the veteran expressed pain 
during movements and palpation, which was inconsistent with 
any of the anatomical findings.  It was noted that 
limitations in range of motion were mainly due to lack of 
activity and due to lack of voluntary effort for any 
strengthening or stretching exercises or to improve the range 
of motion.  The examiner noted that while it was possible 
that the veteran could have some increased lower back pain at 
times due to movements, especially based on the findings of 
the X-rays and MRI, a claims file review and findings on 
examinations done by several physicians, including emergency 
room visits show that his complaints of inability to move are 
rather inconsistent with the objective findings.  
Functionally, the veteran was independent in activities of 
daily living and ambulation without any assistive devices.  
He had a lumbosacral corset which he reportedly used 
occasionally.  The VA examiner concluded that it was not 
possible to determine the extent of loss of range of motion 
that was limited by pain.  There were no neurological 
deficits noted.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a rating 
higher than 10 percent for a low back disorder.  He has been 
afforded VA examinations, and identified relevant medical 
records have been obtained.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe..  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain is rated 10 percent where there is 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating is assigned for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bendien in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The treatment records and examination reports, including 
those since service connection became effective on August 7, 
1996, note the veteran has frequent complaints of low back 
pain, although doctors have indicated that complaints are out 
of proportion to objective findings.  For example, on VA 
examination in 1999, the findings for limitation of low back 
motion appear to show moderate limitation, however, the 
examiner noted that the objective findings represented 
numerous inconsistent responses, and that in a patient whose 
are responses are anatomically inconsistent, voluntary 
restriction of motion should be considered.  At a 2001 VA 
examination, the veteran, claiming pain, only moved his low 
back to points which might be considered severe limitation of 
motion; yet it is clear that he was not making maximum 
effort, given only limited other objective abnormal findings 
on the examination.  On VA examination in 2002, the veteran 
reported he could not reach down to tie his shoes, but the 
examiner noted by observation that the veteran was able to 
take off and put on his shoes.  Again, range of lumbar motion 
appeared to decreased, but with encouragement the veteran was 
able to flex and extend more and did not offer any complaints 
of additional pain at the end of the range of motion.  
Moreover, in 2002 the VA examiner noted that the veteran's 
expressions of pain during movements and palpation was 
inconsistent with any of the anatomical findings, and that 
limitations in range of motion were mainly due to lack of 
activity and lack of voluntary effort.  There have been some 
reported abnormal X-ray findings of the low back in the past, 
although the report of X-rays from this examination show a 
normal lumbosacral spine.  Many records in recent years 
suggest the veteran's psychiatric disorder may be a factor in 
his physical complaints.

The veteran may have some pain from his low back disorder, 
but the medical records indicate complaints of pain are out 
of proportion to actual organic pathology.  However, giving 
the veteran the benefit-of-the-doubt (38 U.S.C.A. § 5107(b)), 
the Board finds that his low back disorder, including the 
effects of genuine organically-based pain, results in 
moderate limitation of motion of the lumbar spine and 
moderate lumbosacral strain, warranting a higher rating of 20 
percent under Codes 5292 and 5295.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995) (effects of pain 
to be considered in rating).  The Board also finds that such 
20 percent level of low back impairment has been continuous 
since service connection became effective on August 7, 1996, 
and thus higher or lower "staged ratings" since then are not 
in order.  Fenderson v. West, 12 Vet.App. 119 (1999).

However, it is clear to the Board that the veteran's service-
connected low back disorder is not productive of severe 
limitation of motion of the low back or severe lumbosacral 
strain, and thus an even higher rating of 40 percent under 
Codes 5292 or 5295 is not justified.  Given the credible 
medical evidence indicating some voluntary limitations by the 
veteran when undergoing examinations, a severe low back 
disability is not shown.  The  preponderance of the eveidence 
is against a 40 percent rating for a low back condition.  
Thus the benefit-of-the-doubt rule does not apply to this 
aspect of the claim.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In sum, a higher rating of 20 percent, but no greater, is 
granted for the low back disability, as of the effective date 
of service connection.


ORDER

A higher rating of 20 percent for a low back disorder is 
granted.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

